DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:  Claim 1 has been amended to recite a system for testing genetic materials comprising a computing device configured to: receive a specimen from a human subject; extract a sequence of genetic material from the specimen as a function of an automatic robot; perform a smart test on the sequence of genetic material from the specimen, the smart test comprising: a first lab test, wherein the first lab test is configured to generate a first lab test result identifying a first disease agent; a second lab test, wherein the second lab test is configured to identify a second disease agent, wherein identifying the second disease agent comprises: training a second lab machine-learning model as a function of a second lab test training set, wherein the second lab test training set comprises a human subject descriptive data with a second disease agent; and outputting, as a function of the second lab machine-learning model, a second lab test result identifying the second disease agent using specimen data as an input; and generate a smart test result as a function of the smart test.  Claim 11 has been amended to recite a method for second lab testing of extracted samples comprising: receiving, by a computing device, a specimen from a human subject; extracting a sequence of genetic material from the specimen as a function of an automatic robot, performing a smart test on the sequence of genetic material from the specimen, the smart test comprising: a first lab test, wherein the first lab test is configured to generate a first lab test identifying a first disease agent; a second lab test, wherein the second lab test is configured to generate a second lab test identify a second disease agent, wherein identifying the second disease agent comprises: training a second lab machine-learning model as a function of a second lab test training set, wherein the second lab test training set comprises a human subject descriptive data with a second disease agent; and outputting, as a function of the second lab machine-learning model, the second lab test result using specimen data as an input; and generating a smart test result as a function of the smart test. The Examiner submits the cited prior art does not each the combination of highlighted elements. The Examiner considers Raelson et al. (US 2010/0099083) and Lee (US 2017/0175169) to be the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        August 16, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798